Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2018

                                      No. 04-17-00551-CR

                                           Tony RIOS,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4051
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
       The appellant has filed a pro se appellant’s brief. We order the State’s brief or response
due February 28, 2018.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court